Citation Nr: 1611251	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected left great toe bunion, status post chevron bunionectomy and closing wedge osteotomy.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 and active duty training (ACDUTRA) from February 2001 to June 2001.
 
This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah on behalf of the VARO in San Diego, California.

The Board notes the RO initially granted a temporary total rating from December 18, 2010 through January 1, 2011, which was extended until February 2011 in January 2014. See 38 C.F.R. § 4.130 (2015). The Veteran filed a timely appeal only as to an increase in the 10 percent evaluation for the left toe disability effective March 1, 2011. 

The RO granted an additional increased rating of 10 percent for the Veteran's left toe disability in a January 2014 rating decision, effective March 1, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not alleged nor has she submitted evidence showing that her service-connected disabilities render her unable to obtain or maintain substantially gainful employment. Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.





When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence indicating the Veteran is housebound in fact, requires aid and attendance, or that her disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected left toe disability has been manifested by a left great toe bunion, post bunionectomy with resection of the metatarsal head, severe pain, limitations on physical activity including walking and running, swelling, and a loss of flexibility; but not by claw foot, malunion or nonunion of the tarsal or metatarsal bones, any additional disability of the foot or loss of use.  



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a service-connected left toe disability have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified and authorized for release by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in September 2011 to address the left great toe bunion. The examination was adequate because the examiner considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. Since the VA examination in September 2011, there has been no allegation of the Veteran's left toe disability worsening. 

The Board notes that the examiner did not review the entire claims file in conjunction with the examination. However, a failure to review the claims file does not immediately render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examination is adequate so long as the examiner was apprised of a sufficient number of the relevant facts so as to be able to render an informed opinion. Id. Where an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiner need only have been apprised of a sufficient number of relevant facts so as to be able to adequately assess the current severity of the left toe disability.

Here, the examiner noted the Veteran's subjective reports of the symptoms she experiences, as well as her history of the injury, and conducted an objective medical examination. Between the Veteran's provided history, and her own thorough examination, the Board finds that the examiner had a sufficient understanding of the relevant facts to provide an adequate opinion regarding the current severity of the left toe disability. Therefore, the examination report is adequate despite the failure to review the entire claims file.

The Board finds the examiner had a sufficient amount of information at her disposal to make an accurate determination on the Veteran's claim for an increased rating in excess of 10 percent for a service-connected left toe disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Scheduler Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's left toe disability is currently rated as 10 percent disabling under Diagnostic Code 5280, hallux valgus. Under Diagnostic Code 5280, a 10 percent rating is assigned for hallux valgus, unilateral if it has been operated on with resection of the metatarsal head, or is severe if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The Veteran has complained of severe pain in her left great toe, which is exacerbated by physical activity, and results in a loss of flexibility and swelling, all of which she is competent to report. Jandreau, 492 F.3d 1372. The Veteran underwent a left great toe bunionectomy in November 2010 at San Diego VAMC.
However, the Veteran currently is assigned the maximum available rating under Diagnostic Code 5280, and as such an increased rating is not warranted under that diagnostic code. 

No additional increased or alternative ratings under different Diagnostic Codes as to the foot are applicable to the Veteran's current left toe disability claim. There is no medical evidence of claw foot (pes cavus). 38 C.F.R. § 4.71a, Diagnostic Code 5278. There is no medical evidence of malunion of or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Code 5283. Further, the application of Diagnostic Codes 5167 (loss of the use of the foot) and 5171 (amputation of the great toe) are not applicable, as there is no medical or lay evidence of the loss of the use of her left foot nor has there been amputation of her great toe or any other toes. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5170.

The Veteran is already assigned a separate compensable evaluation for a scar, left great toe under Diagnostic Code 7804. Additionally, the Veteran is also assigned a compensable evaluation for plantar fasciitis, left and right foot under Diagnostic Code 5276 (right foot) and 5299-5276 (left foot). Therefore, based on the fact that the Veteran is already assigned a compensable rating for those disabilities an increased rating for the left toe is not warranted under these Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Finally, under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected left toe disability is more appropriately rated under Diagnostic Code 5280. A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for a left great toe bunion, status post bunionectomy. A bunionectomy is defined as "excision of an abnormal prominence on the mesial aspect of the first metatarsal head." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 260, (32d ed. 2012).  A bunion is defined as an "abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation resulting in a lateral or valgus displacement of the great toe." Id. Thus by definition a bunionectomy is an operation of the metatarsal head to remedy hallux valgus. Therefore this disability is fully contemplated by Diagnostic Code 5280, governing hallux valgus and surgery therefore. Thus, as the Veteran's left toe disability is fully contemplated under Diagnostic Code 5280, the Veteran's current 10 percent rating under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period, the Veteran complained of pain, swelling and limitations on strenuous physical activity, including walking and running, which she is competent to report. Jandreau, 492 F.3d 1372. The September 2011 VA examiner noted the Veteran's pain, swelling and impact on prolonged physical activity are due to the left great toe bunionectomy. Thus the examiner considered these factors and associated her symptoms with the surgery, which are the basis for the 10 percent rating. Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating. The Board finds the current rating encapsulates the Veteran's current symptoms post-surgery 38 C.F.R. §§ 4.40, 4.45, 4.59. 

After consideration of all the evidence of record, the Board finds there is no basis to assign an increased rating in excess of 10 percent for the Veteran's left toe disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The Veteran is receiving the maximum available rating under Diagnostic Code 5280, and therefore an increased rating is not allowable under this Diagnostic Code. Further, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left toe disability is manifested by severe pain in her left great toe, which is exacerbated by physical activity, including walking and running, swelling and a loss of flexibility, after a bunionectomy. These signs and symptoms, and the resulting impairment are specifically contemplated by the rating schedule as part of the Schedule of Ratings- Musculoskeletal System. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Veteran has complained of severe pain in her left great toe, which is exacerbated by physical activity, including walking and running, swelling and a loss of flexibility, which is contemplated above. However, these symptoms are associated with the results post bunionectomy and are inherently contemplated by her rating which is based on the surgery and residuals. There is nothing exceptional or unusual about the Veteran's left toe disability because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that her left toe disability, post recovery from bunionectomy has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected left great toe disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service connected for a left great toe disability post bunionectomy, left great toe scar post bunionectomy, plantar fasciitis as to both feet, PTSD and tinnitus. The Veteran has not alleged her currently service-connected disabilities combine to result in additional disability or symptomatology not already contemplated by the rating criteria for each individual disability. 

Further, there is no medical evidence indicating that the Veteran's left toe disability interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected left great toe bunion, status post chevron bunionectomy and closing wedge osteotomy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


